Citation Nr: 0818169	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
trauma, including headaches.

2.  Entitlement to service connection for spinal stenosis 
(claimed as back trauma with pain, loss of bowel control and 
difficulty sleeping).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
October 1948 and from October 1949 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Phoenix, Arizona.  The veteran testified before the 
undersigned Veterans Law Judge in April 2008; a transcript of 
that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for spinal stenosis of the lumbar spine.  In April 2008, he 
testified that his back problems are related to a 1951 in-
service plane crash.  In support of his claim, he submitted a 
May 2004 VA treatment record which states that "spinal 
stenosis...is no doubt a residual of his back injury with his 
airplane crash."  VA Ambulatory Care Provider Note dated May 
19, 2004.  Additionally, he contends that his in-service 
plane crash involved a head injury, which has resulted in 
chronic headaches since the time of the incident.  See 
Hearing Transcript, p. 10.

After careful review of the record, the Board concludes that 
further development is needed before it may proceed with a 
decision on these claims.  As discussed below, there are 
outstanding treatment records pertinent to this appeal, 
including clinical service medical records regarding his in-
service injuries.  In addition, a VA medical examination 
opinion is needed in light of the aforementioned May 2004 VA 
treatment record.

Clinical reports associated with the veteran's service 
medical records reflect that he was admitted in the U.S. 
Naval Hospital in Quantico, Virginia, on June 21, 1951, 
following a private plane crash.  On July 5, 1951, the 
veteran was transferred to the U.S. Air Force Hospital on the 
Bolling Air Force Base.  The clinical records associated with 
these hospitalizations are not of record.

The veteran contends that his back was injured during the 
plane crash, and that he has suffered from back pain ever 
since.  He also asserts that he suffered a head injury that 
required stitches and that he has experienced constant 
headaches since.  The clinical summaries already of record 
make no mention of any back injuries or complaints.  
Similarly, there is no mention of any headache complaints or 
head injuries, other than amnesia for the incident.  It would 
be speculation for the Board to comment on whether any back 
or head injuries occurred at the time of the accident or 
whether the veteran complained of any back or head problems 
without review of the complete clinical service medical 
records.  The Board notes that VA has a duty obtain the 
veteran's complete service medical records, when possible.  
As such, it concludes that a remand is necessary to make 
appropriate attempts to obtain the records pertaining to his 
in-service hospitalizations.  See 38 C.F.R. § 3.159(c)(3) 
(2007).  Clinical service medical records, including 
hospitalization records, are sometimes filed under the name 
of the facility, and not the veteran.  As such, any search 
request, including one sent to the National Personnel Records 
Center (NPRC), should include a search of records of the U.S. 
Naval Hospital at Quantico and the Hospital at Bolling Air 
Force Base.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
the present case, the veteran submitted a VA treatment record 
which indicates that his spinal stenosis is a result of his 
back injury with his in-service plane crash.  See VA 
Ambulatory Care Provider Note dated May 19, 2004.  The 
veteran and his accredited representative assert that this 
opinion is sufficient upon which to grant service connection.  
However, the Board finds that additional medical evidence is 
needed because the history provided in the May 2004 VA 
treatment record does not comport with the current record.  
In this regard, the VA physician mentioned an in-service 
"back injury" associated with the plane crash.  As 
previously mentioned, there is nothing in the current medical 
record which shows that the veteran suffered any injury to 
his back from the plane crash.  

While the May 2004 VA opinion is insufficient upon which to 
grant service connection, the Board finds that it is 
sufficient to trigger VA's duty to assist the veteran by 
providing a VA examination with a request for an opinion.  
Id.  Therefore, following completion of any indicated 
development, the veteran's claims file should be submitted to 
a VA examiner for review and a physical examination with the 
veteran.  

Finally, since the Board is remanding this appeal, it 
concludes that the veteran should be afforded one last 
opportunity to submit any evidence or information in support 
of his claims.  Specifically, the Board finds that the 
veteran should submit any information regarding treatment for 
his back by Dr. Brown or Green immediately following service 
as well as information regarding his lumbar spine surgery in 
1982, as such records are not currently associated with the 
claims file.  He should also be directed to submit evidence, 
including lay statements, demonstrating that he has 
experienced chronic headaches since service.  VA should 
assist the veteran in obtaining any identified records in 
accordance with its duties pursuant to 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide any information or evidence, 
including lay statements, regarding 
treatment for his chronic headaches or 
back.  He should specifically be asked to 
submit information regarding treatment for 
his back by Dr. Brown or Dr. Green 
immediately following service as well as 
information regarding his 1982 lumbar spine 
surgery.  Inform the veteran that he might 
either (a) submit the information and 
evidence himself, or (b) submit enough 
information for VA to request such records 
for him.  After securing any necessary 
release from the veteran, obtain these 
records.

2.  Obtain any clinical records, including 
hospitalization records and X-ray reports, 
from the U.S. Naval Hospital at Quantico, 
Virginia, for the period from June 21, 
1951, to July 5, 1951, and from the U.S. 
Air Force Hospital at Bolling Air Force 
Base for the period from July 5, 1951, to 
July 17, 1951.  It should be noted that 
the veteran's clinical records may be 
filed at the NPRC under the name of the 
facility, and not the veteran.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the agency of original 
jurisdiction determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

3.  After all outstanding records have 
been obtained, schedule the veteran for a 
VA examination for the purpose of 
ascertaining the existence and etiology of 
any current lumbar spine disorder, 
including spinal stenosis.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in conjunction with 
the examination.  After reviewing the 
record, examining the veteran, and 
performing any medically indicated 
testing, the examiner should indicate 
whether the veteran has any current lumbar 
spine disorder, including spinal stenosis, 
providing a diagnosis for all current back 
disabilities.  The examiner should then 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any diagnosed lumbar spine disorder, 
including spinal stenosis, is 
etiologically related to the veteran's 
military service, including the 1951 plane 
crash.  A detailed rationale should 
accompany all opinions.  If it cannot be 
determined whether the veteran currently 
has a lumbar spine disorder that is 
causally related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so. 

4.  After completion of the above, and any 
other development deemed necessary, 
readjudicate the veteran's claims.  Unless 
the benefits sought on appeal are granted, 
the veteran and his representative, if 
any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



